DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This office action is in response to the amendment and comments submitted 5/16/2022.
Claims 16-20 previously withdrawn.
Claim 14 has been cancelled.
Claims 1-13 and 15 have been amended; support for the claim 1 is found in page 2, lines 1-18, page 24 Lines 1-9, page 25, line 23-page 26 line 6, page 28 lines 2-11, page 15, line 18 – page 16, line 6 , of the instant specification. 
Support for claim 10 is found in page 24, lines 1-8 of the instant specification. 
Support for claim 11 is found in page 15, line 19 to page 16, line 6 of the instant specification.
Support for claim 12 is found in page 25, line 23 to page 26, line 6 of the instant specification.
Support for claim 13 is found in page 29, lines 3-16 of the instant specification.  
Support for claim 15 is found in Table 1 of the instant specification.
Claims 2, and 3-9 have been amended for clarity.
Claims 1-13, and 15-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “composite” in claim1 is a relative term which renders the claim indefinite. The term “composite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	For the purpose of examination the common definition by Merriam-Webster will be applied, “made up of distinct parts or elements.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160211490A1), in view of Bakker et al. (US 20190088955A1), in view of Sakai et al. (US20190264023A1), in view of Kim et al. (US20180212208A1) and in further view of Kountz et al. (US2014/0065461A1).

	As to claim 1, Hashimoto discloses an article manufactured by molding a composite comprising (see… The battery packaging material (composite) according to the first aspect A and the second aspect B is molded into a desired shape and used as a packaging material for hermetically sealing and storing battery elements (battery case, an article) [0196]),  
	Hashimoto discloses a molded [0196] composite (Battery packing material, [Abstract]) for a battery [0198], and further teaches a polymer matrix comprises high density polyethylene (see… The resin component to be used in the sealant layer 3 is not particularly limited as long as it can be heat-welded, and examples thereof include polyolefins [0163] … Specific examples of the polyolefin include polyethylene’s such as low-density polyethylene, medium-density polyethylene, high-density polyethylene [0164]). 
	Hashimoto does not explicitly teach the polymer matrix 
that comprises a liquid crystal polymer in an amount of greater than or equal to 30 weight percent to less than or equal to 85 weight percent based on a total weight of the composite.
	In the same field of endeavor Sakai discloses an article of a composite for batteries [0109] (A liquid crystalline polymer composition for foam molding to be used for a foamed molded article [0010]). Sakai further teaches the liquid crystalline polymer composition is… 97 parts by mass or less, with respect to 100 parts by mass of the aforementioned liquid crystalline polymer composition for foam molding [0064].
	According to the present invention, it is possible to provide a liquid crystalline polymer composition for foam molding to be used for a foamed molded article which is lightweight and excellent in vibration damping properties [0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate liquid crystalline polymer composition of Sakai to improve the weight and vibration properties.	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 

	Hashimoto discloses an inorganic moisture absorber (see ... At least one layer that forms the coating layer 1 may contain a pigment and/or dye as necessary ... The material of the pigment is not particularly limited, ... Specific examples of the inorganic pigment include ... zeolite, magnesium oxide, aluminum oxide, ... [0111], [0112]) and further discloses the battery packaging material, and for example, the content of the pigment and/or dye in terms of the total amount is 5 to 15 parts by mass based on 100 parts by mass of the thermosetting resin [0118]. In the case where the composition of modified Hashimoto only refers to a subset, the composition as cited is known.
	In the same field of endeavor Kim discloses a an article of a polymer composition for battery [0011], [0044], and further teaches the inorganic particulate material typically constitutes from about 1 wt. % to about 30 wt. % [0013].
	The present inventors have discovered that the composition can exhibit a unique combination of thermal conductivity, impact strength  [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the inorganic absorber of Kim to improve the thermal conductivity, impact strength.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 

	Hashimoto discloses a battery packaging material for a case with graphite (see ... hermetically seal the battery element...Among these pigments ... graphite ... [0162] [0116]). Hashimoto does not explicitly teach the weight percent of ceramic filler (graphite).
	Kim discloses the thermally conductive particulate material may be graphite [0028] and , the thermally conductive particulate material typically constitutes from about 1 wt. % to about 20 wt. % [0013].
	The present inventors have discovered that the composition can exhibit a unique combination of thermal conductivity, impact strength  [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the inorganic absorber of Kim to improve the thermal conductivity, impact strength.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 
	In the same field of endeavor, Bakker also discloses article of a composite for a battery (battery includes casing ... the casing may include an electrically-insulative material [Abstract] and the casing may be extrusion molded or injection molded [0013]).
	and a tracking resistance polymer, (the electrically insulative material may include a polymeric material. .. Typically, the polymeric material may include ... monopolymer, a copolymer, a mixed polymer blend, a thermoplastic material, a thermoset material, PE, PP, PVC, PVA, EVA, PEEL, PMMA, PTFE. [0011],[0012].
	A further advantage of the embodiments of the present invention is that as the wall thickness of the casing (100) may be made relatively thinner by using extruded polymeric material [0063]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the PTFE of Bakker to allow for a thinner material.
	Hashimoto and Baker discloses article of a composite do not explicitly disclose the weight percent of the PTFE.
	In the same field of endeavor Kountz discloses article (Li-ion battery, [Abstract]) of a composite (fluorinated material, [Abstract]) and further teaches PTFE micropowder having an average particle size of 7 micrometers, and the proportion of micropowder is 25 wt % based on the combined weight of the micropowder and the FPE [0079].
	The PTFE is disclosed to have excellent binding property [0006].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the amount of PTFE of Kountz to improve binding.

	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 

	 Regarding the limitation "wherein the tracking resistance polymer comprises: an average bond energy between an atom forming a main chain in the tracking resistance polymer and another atom covalently bonded to the atom that forms the main chain in the tracking resistance polymer of about 350 kilojoules per mole to about 500 kilojoules per mole, ... ", and where “the article has a water vapor transmission rate of less than about 0.007 grams per square meter per day as measured at a thickness of 1 millimeter at 38 0C and relative humidity of 100% according to ISO 15106 or ASTM F1249, a comparative tracking index of greater than or equal to about 200 volts as measured according to UL 746A, ASTM D3638, or IEC60112, a thermal conductivity of greater than or equal to about 0.40 watts per millikelvin as measured by a laser flash, and a tensile strength of greater than or equal to about 1,000 kilograms per square centimeter as measured according to ASTM D638 using a Universal Testing Machine, “ 
	It is noted the specification offers examples of compositions which exhibit these properties one of which is poly(tetrafluoroethylene) (PTFE). Bakker shows a composition poly(tetrafluoroethylene) (PTFE) which is the same as taught in the claimed invention. It is contended that such a property or characteristic is inherently taught in the composition disclosed by Bakker. 
	The references provide motivation for one of ordinary skill in the art to modify the combination as cited above.  Furthermore Bakker teaches the composition of the tracking resistance polymer and Kountz teaches the weight percentage as claimed.
	Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
When the PTO shows a sound basis for believing that the products of the
	 applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	It should be noted the limitation of “molding,” is a product by process claim and as such the product-by-“molding” of claim 1 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 1 as written does not distinguish the product of the instant application from the product of the prior art. 
	As to claim 2, the rejection of claim1 is incorporated, Hashimoto discloses a polymer matrix comprises high density polyethylene (see… The resin component to be used in the sealant layer 3 is not particularly limited as long as it can be heat-welded, and examples thereof include polyolefins [0163] … Specific examples of the polyolefin include polyethylene’s such as low-density polyethylene, medium-density polyethylene, high-density polyethylene [0164].  

	As to claim 3, Bakker teaches a tracking resistance polymer, (the electrically insulative material may include a polymeric material. .. Typically, the polymeric material may include ... monopolymer, a copolymer, a mixed polymer blend, a thermoplastic material, a thermoset material, PE, PP, PVC, PVA, EVA, PEEL, PMMA, PTFE. [0011],[0012]. 
	It should be noted regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

	As to claims 5 and 6,  Hashimoto discloses the inorganic moisture absorber is a zeolite, magnesium oxide, aluminum oxide, (see ... At least one layer that forms the coating layer 1 may contain a pigment and/or dye as necessary ... The material of the pigment is not particularly limited, ... Specific examples of the inorganic pigment include ... zeolite, magnesium oxide, aluminum oxide, ... [0111], [0112])
	As to claim 7, Hashimoto discloses a battery packaging material for a case with Aluminum Oxide (Al2O3) (see ... hermetically seal the battery element ... Among these pigments ... Aluminum Oxide ... [0162] [0116]. Al2O3 has a thermal conductivity of 43.05 W/m/K, retrieved from https ://www .memsnet.org/material/al um in umoxideal2o3bu I k/)

	As to claim 8, Hashimoto discloses the ceramic filler, "pigment," is Aluminum Oxide (Al203) (see ... At least one layer that forms the coating layer 1 may contain a pigment ... The material of the pigment is not particularly limited, and the pigment may be either an inorganic pigment or an organic pigment. Specific examples of the inorganic pigment include zeolite, magnesium oxide, aluminum oxide, [0111], [0112]).
	As to claim 9, Kim discloses, packaging material (polymer composition with a thermally conductive material) for a case (employed in a battery module) with graphite [Abstract] [0028]. 
graphite comprises expanded graphite.; (see ... The thermally conductive particulate material may also have a high intrinsic thermal conductivity, such as about 50 W/m-K or more ... Examples of such materials may include ... (e.g., expanded graphite), silicon carbide (SiC), [0028].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the expanded graphite of Kim to increase thermal conductivity.
	As to claim 10, modified Hashimoto discloses teaches the liquid crystalline polymer composition is… 97 parts by mass or less, with respect to 100 parts by mass of the aforementioned liquid crystalline polymer composition for foam molding (Sakai, [0064]. Where 97 weight percent or less overlaps the claimed range of greater than or equal to 35 weight percent to less or equal to 85 weight percent.

	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 
	As to claim 11, Hashimoto discloses a battery packaging material for a case but is silent on amount of poly(tetrafluoroethylene) (PTFE) being less than or equal to about 35 weight percent, based on total weight of the composite. 
	In the same field of endeavor, Kountz also discloses a material for a battery case and further teaches PTFE micropowder having an average particle size of 7 micrometers, and the proportion of micropowder is 25 wt % based on the combined weight of the micro powder and the FPE. [0079] ... fluorinated material positioned effective to abate combustion by said batter ... the fluorinated material is either the material of construction of the battery case or is positioned within the battery case or both.[001 0] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the expanded graphite of Kountz to abate combustion of the battery.
	As to claim 12, Hashimoto discloses the inorganic moisture absorbent, "pigment," in an amount of less than or equal to about 20 weight percent, based on a total weight of the composite (see ... the content of the pigment and/or dye in terms of the total amount is 1 to 30 parts by mass based on 100 parts by mass of the thermosetting resin ... [0118]) 
	If the ranges overlap, then a prima facie case of obviousness exists. A secondary reference is not needed. I usually quote the MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	As to claim 13, Kim further teaches a packaging material (polymer composition with a thermally conductive material) for a case and further teaches 
(see ... The thermally conductive particulate material. .. examples ... graphite (e.g., expanded graphite ... the thermally conductive particulate material typically constitutes from about 1 wt. % to about 20 wt. %, [0028], [0013]), 
	If the ranges overlap, then a prima facie case of obviousness exists. A secondary reference is not needed. I usually quote the MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	As to claim 15,  Regarding the limitation "The article of claim1, wherein the article has a water vapor transmission rate of less than about 0.003 grams per square meter per day as measured at a thickness of 1 millimeter at 38 *C and relative humidity of 100% according to ISO 15106 or ASTM F1249, a comparative tracking index of greater than or equal to about 200 volts as measured according to UL 746A, ASTM D3638, or IEC60112, a thermal conductivity of greater than or equal to about 0.40 watts per millikelvin as measured by a laser flash, and a tensile strength of greater than or equal to about 1,000 kilograms per square centimeter as measured according to ASTM D638 using a Universal Testing Machine." It is noted that the specification shows that the characteristics are depending on the polymer matrix, absorbent material, graphite, and tracking resistance polymer material and amount. 
	Modified Hashimoto of claim 1 discuss that the: 
The liquid crystalline polymer composition is… 97 parts by mass or less, with respect to 100 parts by mass,
 Inorganic absorbent material, pigment ... zeolite, magnesium oxide, aluminum oxide, ... the inorganic particulate material typically constitutes from about 1 wt. % to about 30 wt. %,
Ceramic filler, graphite, the thermally conductive particulate material typically constitutes from about 1 wt. % to about 20 wt. %,
 tracking resistance polymer, PTFE at 25 wt%. 
	Which is the same as taught by the claimed invention. It is contended that such a property or characteristic is inherently taught in the composition disclosed by Modified Hashimoto.
	Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	
Claims 1, 2, 4, 5, 6, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160211490A1), in view of Bakker et al. (US20190088955A1), in view of Sakai et al. (US20190264023A1), in view of Kim et al. (US20180212208A1) in view of Kountz et al. (US2014/0065461A1), and in further view Takahagi et al. (US20170263899A1).

	The prior art as considered in the alternative provides:

	As to claims 1, 2, 4, 5, 6, and 15, modified Hashimoto discloses polymer matrix with liquid crystalline polymer composition, inorganic moisture absorber of zeolite, magnesium oxide, aluminum oxide, and a ceramic filler graphite, and a tracking resistance polymer. 
	Bakker further teaches the tracking resistance polymer may include a thermoplastic material [0012]. Where a thermoplastic material may be a PBT  (polybutylene terephthalate) as evidence by Polymer Resources (retrieved from https://prlresins.com/products/pbt-resin/#:~:text=What%20is%20PBT%20Resin%3F,is%20unaffected%20by%20ambient%20humidity.)
	Kim discloses the thermally conductive particulate material may be graphite [0028] and , the thermally conductive particulate material typically constitutes from about 1 wt. % to about 20 wt. % [0013].
	The present inventors have discovered that the composition can exhibit a unique combination of thermal conductivity, impact strength  [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the inorganic absorber of Kim to improve the thermal conductivity, impact strength.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 
	In the same field of endeavor, Bakker also discloses article of a composite for a battery (battery includes casing ... the casing may include an electrically-insulative material [Abstract] and the casing may be extrusion molded or injection molded [0013]).
	and a tracking resistance polymer, (the electrically insulative material may include a polymeric material. .. Typically, the polymeric material may include ... monopolymer, a copolymer, a mixed polymer blend, a thermoplastic material, a thermoset material, PE, PP, PVC, PVA, EVA, PEEL, PMMA, PTFE. [0011],[0012].
	A further advantage of the embodiments of the present invention is that as the wall thickness of the casing (100) may be made relatively thinner by using extruded polymeric material [0063]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the PTFE of Bakker to allow for a thinner material.
	Hashimoto and Baker discloses article of a composite do not explicitly disclose the weight percent of the PTFE.
	In the same field of endeavor Kountz discloses article (Li-ion battery, [Abstract]) of a composite (fluorinated material, [Abstract]) and further teaches PTFE micropowder having an average particle size of 7 micrometers, and the proportion of micropowder is 25 wt % based on the combined weight of the micropowder and the FPE [0079].
	The PTFE is disclosed to have excellent binding property [0006].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the amount of PTFE of Kountz to improve binding.

	In the same field of endeavor Takahagi discloses an article (batteries, [Abstract]) with a battery packaging material having excellent moldability [0001],
	and further teaches, “Specific examples of the adhesive component that can be used for forming the adhesive layer 2 include polyester-based resins such as polyethylene terephthalate, polybutylene terephthalate, [0059].  The adhesive layer 2 is a layer provided between the base material layer 1 and the metal layer 3 as necessary for strongly bonding these layers to each other [0057].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the polybutylene terephthalate of Takahagi to improve bonding.
	Regarding the limitation "wherein the tracking resistance polymer comprises: an average bond energy between an atom forming a main chain in the tracking resistance polymer and another atom covalently bonded to the atom that forms the main chain in the tracking resistance polymer of about 350 kilojoules per mole to about 500 kilojoules per mole, ... tracking resistance polymer has the carbonaceous residue yield of the tracking resistance polymer after pyrolysis of less than or equal to about 5 weight percent, based on the amount of the tracking resistance polymer before pyrolysis", it is noted the specification offers examples of compositions which exhibit these properties one of which is polybutylene terephthalate (PBT). Takahagi shows a composition polybutylene terephthalate (PBT) which is the same as taught in the claimed invention. It is contended that such a property or characteristic is inherently taught in the composition disclosed by Takahagi. 
	Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues Hashimoto fails to disclose a composite comprising the components integrally. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “composite comprising the components integrally,“ are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Bakker does not disclose a composite including a polymer matrix, an inorganic moisture absorber; a ceramic filler, graphite, or a combination thereof; and a tracking resistance polymer. The office disagrees with respect to a polymer matrix and tracking resistance polymer, Bakker teaches polymeric material may be a mixed polymer blend and/or PTFE (Polytetrafluoroethylene ) [0012]. Where the instant application suggest PTFE may be a tracking resistance polymer. With respect to an inorganic moisture absorber; a ceramic filler, graphite, Bakker is not relied upon to teach these limitations.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728